DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haley et al. (US Pat No. 10,571,978) in view of Ragupathi et al. (US Pat No. 9,521,780).
Ragupathi was disclosed in IDS dated 06/16/2020.

Regarding claim 1, Haley teaches a system for controlling one or more fans, comprising: 
an open loop control system configured to receive a CPU power level and to maintain a fan speed at an open loop fan speed level (col 1 lines 55 to col 2 line 9, wherein a processor power level is used to control a fan speed; Fig 5A-5B).
Haley	does not teach a closed loop control system configured to receive the CPU power level and to modify the fan speed as a function of the CPU power level, 
Ragupathi teaches including closed loop thermal components that are used to control an individual fan (col 14 lines 31-40). Ragupathi further teaches that the system can include both closed and open loop thermal control (col 14 lines 47-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a closed loop control system to modify the fan speed as a function of the CPU power level. One would be motivated by the desire to allow for independent self-regulation of temperature as taught by Ragupathi (col 14 lines 47-50). 
Haley and Ragupathi do not teach wherein the fan speed is maintained at a level that is not lower than the open loop fan speed level. However, Haley does teach a minimum fan speed (Fig 3; col 7 lines 22-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to maintain the fan speed at a level that is not lower than the open loop fan speed level. One would be motivated by the desire to ensure adequate cooling. 

Regarding claim 2, Ragupathi teaches a transition control configured to receive the CPU power level and to transition control of the fan speed between the open loop control system and the closed loop control system (col 14 lines 50-61).

Regarding claim 3, Haley teaches a remote access controller configured to determine the open loop fan speed as a function of a system configuration and to store the open loop fan speed in the open loop control system (col 10 lines 50-67).

Regarding claim 4, Haley teaches wherein the open loop fan speed is determined using a case to ambient thermal resistance (col 9 lines 54-67).

Regarding claim 5, Haley teaches a remote access controller configured to determine the open loop fan speed as a function of a CPU thermal design power and to store the open loop fan speed in the open loop control system (col 10 lines 50-67).

Regarding claim 6, Haley and Ragupathi do not teaches a remote access controller configured to determine the open loop fan speed as a function of a CPU core count and to store the open loop fan speed in the open loop control system.
However, it is old and well known that a higher number of cores would correlate to higher levels of power consumption. Therefore, it would have readily occurred to one of ordinary skill in the art before the effective filing date of the invention to vary the fan speed as a function of CPU core count. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  KSR v. Teleflex

Regarding claim 7, Haley teaches a remote access controller configured to determine the open loop fan speed as a function of a CPU heatsink performance curve and to store the open loop fan speed in the open loop control system (col 10 lines 50-67).

Regarding claim 8, Ragupathi and Haley teach the closed loop system is configured to receive one or more sensor inputs and to modify the fan speed as a function of the one or more sensor inputs (Ragupathi col 14 lines 31-40), wherein the modified fan speed is maintained at a level that is not lower than an open loop fan speed level (Haley Fig 3; col 7 lines 22-33).

Regarding claims 9-20, they are the method and system of claims 1-8 above. Therefore, they are rejected for the same reasons as claims 1-8 above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195